Opinion filed January 11, 2013




                                            In The


         Eleventh Court of Appeals
                                           __________

                                    No. 11-12-00281-CR
                                         ________

                     FORREST LEWIS HATLEY, IV, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 39th District Court
                                  Haskell County, Texas
                                Trial Court Cause No. 6570


                            MEMORANDUM                  OPINION
       Forrest Lewis Hatley, IV has filed in this court a motion to dismiss his appeal. Pursuant
to TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM

January 11, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.